Citation Nr: 1740239	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-18 573		DATE
		

THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected traumatic brain injury (TBI).


ORDER

Service connection for bilateral hearing loss is denied.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.  Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation, and the current bilateral hearing loss disability did not manifest to a degree of 10 percent within one year of service separation and is not related to exposure to acoustic trauma or other injury or event in service.






CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from February 1968 to August 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for the claimed disability.

In February 2015, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was given an opportunity to express his desire for another hearing, which he declined in June 2017.

The Board remanded the issue for further development in May 2015 and March 2016.  The remand directives included scheduling the Veteran for an audiological examination, which was completed in September 2015, and obtaining a medical opinion addendum by a neurologist, which was completed in August 2016.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection for bilateral hearing loss

The Veteran contends that his hearing loss is due to noise exposure in the Army as a quarryman.  He asserts that he was exposed to noise from various weapons, equipment, and explosions, including dynamite explosions.  The Veteran states that he was not given hearing protection in service.  See the September 2010 statements, June 2012 VA Form 9, February 2017 statement.  The Veteran alternatively contends that his hearing loss is due to falling 30 feet and hurting his head in Vietnam.  See the February 2015 Board hearing transcript.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

The Veteran is competent to describe being exposed to loud noise, such as those caused by weapons and explosions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements regarding his in-service noise exposure are also credible, as they have been consistent and are confirmed by the circumstances of his service, including his DD Form 214 that indicates that the Veteran was a quarryman, or blaster and powderman, and served in Vietnam.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Veteran currently has a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  In November 2010, the Veteran was afforded a VA audiological examination, which reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
55
LEFT
25
30
35
50
55

The Veteran's speech recognition score using the Maryland CNC Test was 94 percent in the right ear and 94 percent in the left ear.  The diagnosis was bilateral moderate sensorineural hearing loss.

The question for the Board is whether the Veteran's hearing loss either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the current hearing loss disability is not etiologically related to the Veteran's active service.

The standard for measuring auditory thresholds changed as of November 1967, just prior to the Veteran's enlistment in February 1968.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), and the current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  However, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In this case, it is unclear whether the audiometric data collected during the Veteran's February 1968 enlistment examination was reported in ASA or ISO units; however, audiometric data collected during the Veteran's April 1969 physical evaluation board examination prior to separation from service was reported in ASA units.  Thus, the Veteran's February 1968 audiogram reflected the following puretone thresholds, in decibels:

[The figures in parentheses represent the original ASA units, and are provided for data comparison purposes.] 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
15 (5)
15 (10)
LEFT
15 (0)
10 (0)
10 (0)
10 (0)
5 (0)

STRs indicate that the Veteran fell down the side of a mountain in Vietnam in August 1968, but are silent for complaints, diagnosis, or treatment of hearing loss.  The Veteran's April 1969 examination prior to separation from service reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
--
20 (15)
LEFT
15 (0)
10 (0)
10 (0)
--
20 (10)

Thus, neither ear demonstrated the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability at the time the Veteran separated from service.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels). 

There is also no medical evidence showing symptoms or a diagnosis of sensorineural hearing loss within one year from service separation in August 1971 to establish presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309(a).  Rather, the earliest indication of hearing loss is the Veteran's September 2010 claim for service connection for bilateral hearing loss, over 40 years after the Veteran separated from service, and the subsequent November 2010 VA audiological examination.  As such, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 3.303(b).  While the Veteran has provided testimony as to continuous decreased hearing, the record does not support his assertions regarding the etiology of the hearing loss.  The weight of the evidence shows that there were no chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service.  The April 1969 service separation examination shows that the Veteran did not have any hearing loss for VA purposes upon separation from active service.  The STRs do not document hearing loss symptoms or complaints, and the Veteran did not report having any ear trouble or hearing loss in the separation examination.  Furthermore, approximately 41 years passed between the Veteran's discharge from service and his November 2010 diagnosis of hearing loss in his VA examination.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the Veteran's spouse, L.K., submitted a statement in February 2015 indicating that she had known the Veteran for 34 years, and that he had hearing impairment since she has known him.  The Board notes, however, that 34 years prior to 2015 means that that L.K. has known the Veteran since approximately 1981, which was approximately 12 years after the Veteran's discharge from military service.

As such, the weight of the competent and credible evidence does not establish chronic and continuous symptoms of bilateral hearing loss in service or continuously after service.  The STRs do not document any complaints of hearing loss.  The Veteran has not provided any lay evidence that documents continuous hearing loss symptoms since service; he has only asserted that the current hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptom since service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board also finds that the weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to active service.  

The November 2010 VA examiner opined that it was less likely than not that the Veteran's hearing loss was due to noise exposure in service because hearing tests conducted at enlistment and discharge show that the Veteran did not have any hearing damage, and there was no significant threshold shift beyond normal variability.  

An August 2015 VA audiological examiner also opined that it was less likely as not caused by or a result of noise exposure while in service.  In a detailed explanation, the examiner noted first that hearing tests conducted upon enlistment and separation from service did not show a significant threshold shift beyond normal variability.  Second, the examiner noted that the Veteran himself stated that he was unsure when his hearing loss began, indicating that it started "a while ago."  Third, the examiner noted that Veteran's spouse did not meet the Veteran until 9-10 years after the Veteran's separation from service, which meant that her statement only confirmed that hearing loss was present around 1978-1979.  Fourth, the examiner explained that although the Veteran was exposed to noise in service, that did not contradict the finding of no in-service noise injury while in service because it was difficult (if not impossible) to predict when noise exposure would cause noise injury, and that delayed-onset hearing loss due to previous noise exposure was unlikely to occur.  Rather, it was more likely as not that recreational, occupational, environmental noise exposure, aging, disease, medications, environmental pollution, genetic factors, smoking, or other factors were responsible for the Veteran's current hearing loss.  

Finally, a VA neurologist who completed a TBI examination of the Veteran provided a medical opinion in June 2016 that it was less likely than not that the Veteran's bilateral hearing loss manifested as a result of the in-service fall and TBI in August 1968.  The examiner indicated that at the time of the October 2015 TBI examination, the Veteran reported that he did not recall when the hearing loss started, which was consistent with the Veteran's report in the August 2015 VA audiological examination.  The examiner noted that symptoms from a TBI or fall generally present within a short time frame form the event itself, and that objective testing conducted prior to separation from service did not show hearing loss occurred while in service.  The examiner explained that symptoms from a TBI present maximal at onset, then slowly improve, so for hearing loss to be due to the Veteran's fall, it would have been present shortly after the event.

The Board finds that the VA examiners' opinions to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA opinions were rendered after reviewing the Veteran's claims file, which included STRs; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiners, particularly the August 2015 and June 2016 examiners provided the facts and rationales on which they based their opinions.  The probative value of the VA examiners' opinions are further bolstered by their consistency with the evidence in the claims file.  The opinions are therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service.  The Board, however, cannot rely on the Veteran's general assertions as to medical nexus to service because although he is competent to report decreased hearing, he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue, requiring knowledge of the types and presentation of hearing loss and interpretation of testing and the Veteran has been shown to have the medical expertise required to address such an issue.  Moreover, the Veteran's statements have not been entirely consistent regarding the onset of hearing loss and there is no medical opinion to contradict the conclusions of three VA examiners.  As such, there is no competent medical evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service. 

Finally, the Veteran's representative has submitted medical treatise excerpts regarding hearing loss and TBI.  The Board, however, finds this evidence to be of limited probative value in the present case.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'." Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Medical treatise evidence may indicate enough of a basis of a generic relationship to establish "a plausible causality based on objective facts." Mattern, 12 Vet. App. at 228 (citing Wallin v. West, 11 Vet. App. 509, 514 (1998)).  In the present case, this evidence is too general to serve as the basis for a grant of service connection.

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and he is sincere in his belief that his hearing loss is related to his service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for hearing loss.  The Board has weighed the evidence of record, and finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States



Department of Veterans Affairs


